Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
	Claims 1-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A windshield monitoring system, comprising:
at least one temperature sensor comprising a sensory portion connected to the windshield configured to generate a signal representative of a temperature of at least a portion of the windshield and an evaluation unit in the cabinet configured to act on the signal generated by the sensory portion of the temperature sensor; and
a first switch electrically connecting the power supply to one of the bus bars of the heating arrangement,
wherein the first switch in a closed position provides a continuous electrical path from the power supply through the first switch to the conductive coating and the first switch in an open position electrically separates the power supply from the conductive coating, and 
wherein the evaluation unit of the at least one temperature sensor is configured to cause the first switch to open when the signal generated by the sensory portion of the at least one temperature sensor indicates that the temperature of the windshield exceeds a predetermined temperature as recited in claim 1.
A windshield monitoring system, comprising: the sensory portion of the arc sensor comprises a current transformer electrically connected to the at least one power line, and wherein the current transformer is configured to reduce the electrical signal passing through the power line to a reduced magnitude signal for improved filtering of the electrical signal passing from the bus bar to the power supply as recited in claim 10.
A windshield monitoring system, comprising:  the evaluation unit of the arc sensor is configured to compare the voltage or current detected by the sensor portion of the arc sensor to a predetermined value, determine an amount of time that the detected voltage or current exceeds the predetermined value, and determine that major arcing is occurring when the determined amount of time exceeds a predetermined time value as recited in claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836